Citation Nr: 0420459	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  01-06 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) for the period from 
October 1, 1999 until July 28, 2002.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD for the period beginning on July 29, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  The Board remanded this 
case back to the RO for additional development in May 2003.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  For the entire period from October 1, 1999 until March 
22, 2003, the veteran's PTSD was productive of homicidal and 
suicidal ideation and other severe symptoms, but not total 
occupational impairment.

3.  Evidence dated from March 23, 2003 indicates that the 
veteran's PTSD is productive of total occupational 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD for the 
period from October 1, 1999 until July 28, 2002 have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2003).

2.  The criteria for an evaluation in excess of 70 percent 
for PTSD for the period from July 29, 2002 until March 22, 
2003 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2003).

3.  The criteria for a 100 percent evaluation for PTSD for 
the period beginning on March 23, 2003 have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board is satisfied that VA has fulfilled 
its duty to assist the veteran with the development of facts 
pertinent to his claims.  The Board has afforded the veteran 
multiple VA examinations addressing his PTSD and has obtained 
all records of reported psychiatric treatment.

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has been met.  Following the Board's May 2003 remand, and in 
compliance with the instructions contained in that remand, 
the RO informed him of the need for such evidence in an 
August 2003 letter.  By this letter, the RO has also notified 
the veteran of exactly which portion of that evidence (if 
any) was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Moreover, the RO, in a February 
2003 Supplemental Statement of the Case, readjudicated the 
matter on appeal.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In a November 1999 rating decision, the RO granted service 
connection for PTSD on the basis of the verification of the 
death of the veteran's brother during service.  The RO 
assigned a 100 percent evaluation (under 38 C.F.R. § 4.29) 
from August 4, 1999 and a 50 percent evaluation effective as 
of October 1, 1999.

The report of the veteran's VA hospitalization in August and 
September of 1999 reflects that he was treated for complaints 
of anxiety, panic, intrusive memories,  and social isolation.  
A Global Assessment of Functioning (GAF) score of 48 "by 
patient report" was assigned, and the veteran's PTSD 
symptoms were noted to be severe in nature.

In the veteran's Social Security Administration file of 
record, a report dated in August 2000 contains a notation 
from Daniel H. Donahue, Ph.D., to the effect that the veteran 
was able to perform work where interpersonal contact is 
"routine but superficial" (e.g., a grocery checker) and 
that supervision would be needed for "non-routine" tasks.

The veteran reported isolation and nightmares and noted that 
he had not worked since April of 1996 during his February 
2001 VA psychiatric examination.  Upon examination, speech 
was within normal limits, and the veteran's affect was 
appropriate to content.  The predominant mood was of mild 
depression.  No gross impairment in memory was observed, and 
the veteran was oriented in all spheres.  The veteran denied 
hallucinations and delusions but reported suicidal and 
homicidal ideation without intent.  The examiner diagnosed 
PTSD and assigned a GAF score of 50. 

During his November 2001 VA hearing, the veteran reported 
nightmares, intrusive thoughts, anger, social isolation, and 
panic attacks.  He also noted that he was currently 
unemployed.  

The veteran underwent a further VA psychiatric examination in 
January 2002, during which he reported recent nightmares, 
intrusive thoughts, avoidance of war reminders, and 
discomfort with crowds.  The examination revealed some 
anxiety and anger.  The veteran's speech was within normal 
limits, and his affect was appropriate to content.  There was 
no evidence of memory impairment, hallucinations, or 
delusions.  Judgment and insight were adequate, and the 
veteran denied suicidal ideation.  The examiner diagnosed 
PTSD, assigned a GAF score of 52, and noted that "[t]he 
veteran did not provide evidence of unemployability on the 
basis of his [PTSD] symptomatology."

A VA medical records summary indicates GAF scores ranging 
from 41 to 45 between July 2002 and February 2003, although 
there are no corresponding treatment reports.

From March 23 until May 2 of 2003, the veteran was again 
hospitalized at a VA facility for his PTSD and depression.  
The hospitalization involved stress management and 
improvement of isolation and depression.  While the veteran 
was found to have benefited from his program participation, 
it was noted that his PTSD symptoms were "considered to be 
chronic in nature."  A GAF score of 35 was assigned.   

The veteran underwent a further VA psychiatric examination in 
October 2003, during which he reported nightmares, intrusive 
thoughts, and discomfort in crowds.  Upon examination, the 
veteran's speech was within normal limits, and his affect was 
appropriate to content.  There was no indication of 
hallucinations, gross impairment of memory, or delusions.  
Insight and judgment were adequate, and the veteran denied 
suicidal and homicidal ideation.  The examiner assigned a GAF 
score of 44 and noted that, while the veteran had reportedly 
stopped working because of physical disabilities, it would be 
"difficult to maintain gainful employment" because of his 
difficulty in being around other people and his irritability.

Based on this evidence, the RO, in a February 2004 rating 
decision, increased the veteran's evaluation for PTSD to 70 
percent, effective from July 29, 2002.  A temporary 100 
percent evaluation was also assigned for hospitalization from 
March 23 until June 1 of 2003.

The RO has evaluated the veteran's PTSD under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411. 
 
Under this section, a 50 percent disability evaluation 
encompasses PTSD manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is in order for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In reviewing the evidence of record in this case, the Board 
notes that the evidence dated prior to March 23, 2003 (the 
date of the aforementioned VA hospitalization) reflects a 
severe PTSD disability picture, and the veteran even reported 
suicidal and homicidal ideation during his February 2001 VA 
examination.  The Board is not convinced, however, that the 
veteran was rendered unemployable by his PTSD during this 
period.  The veteran was assigned GAF scores as low as 41 
during this period, and, under the Diagnostic and Statistical 
Manual of Mental Disorders (Fourth Edition) (DSM-IV), 
inability to keep a job is a listed symptom in cases where a 
GAF score of 41 to 50 is assigned.  The reports showing GAF 
scores of 50 or less, however, do not contain any discussion 
of whether the veteran's PTSD resulted in unemployability.  
By contrast, the examiner who conducted the January 2002 VA 
examination assigned a GAF score of 52 and specifically noted 
that the veteran was not rendered unemployable by his PTSD.  
The Board therefore finds that a 70 percent evaluation, but 
not more, should be assigned for this entire period.  

The report of the veteran's hospitalization from March 23 
until May 2 of 2003, however, shows a marked decrease in the 
veteran's GAF score to 35.  This score, under DSM-IV, 
reflects major impairment, including an inability to work.  
This indication of unemployability is further confirmed by 
the October 2003 VA examination report, in which the examiner 
noted that the veteran's difficulty with others and 
irritability would make it "difficult" for him to maintain 
gainful employment.  The Board therefore finds that a 100 
percent evaluation, based on total occupational impairment, 
is warranted for the period beginning on March 23, 2003.

Overall, the evidence of record supports a 70 percent 
evaluation for PTSD for the period from October 1, 1999 until 
March 22, 2003 and a 100 percent evaluation for the entire 
period beginning on March 23, 2003.  This determination 
represents a grant, except for the period from July 29, 2002 
until March 22, 2003.  As to that particular period, the 
Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim, 
insofar as the period from July 29, 2002 until May 22, 2003 
is concerned.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

 

ORDER

A 70 percent evaluation is granted for PTSD for the period 
from October 1, 1999 until July 28, 2002, subject to the laws 
and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 70 percent for PTSD 
for the period from July 29, 2002 until March 22, 2003 is 
denied.

A 100 percent evaluation is granted for PTSD for the period 
beginning on March 23, 2003, subject to the laws and 
regulations governing the payment of monetary benefits.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



